—In a matrimonial action in which the parties were divorced by a judgment entered December 7, 1998, the plaintiff former husband appeals from an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated May 3, 2002, which denied his motion to vacate and/or modify a Qualified Domestic Relations Order dated August 1, 2001, providing a share of his pension to the defendant former wife.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the Qualified Domestic Relations Order (hereinafter the QDRO) in question was consistent with the stipulation of settlement made in open court, which was incorporated but not merged into the judgment of divorce. It is clear from the stipulation and the judgment of divorce as a whole that the parties agreed that the value of the defendant’s 45% share of the marital portion of the plaintiffs pension, including supplemental retirement allowances, would be determined as of the date she received it, that is, the date the plaintiff retired (see Olivo v Olivo, 82 NY2d 202 [1993]; Majauskas v Majauskas, 61 NY2d 481, [1984]; Marino v Marino, 278 AD2d 390 [2000]). Accordingly, the Supreme Court *486properly denied the plaintiff’s motion to vacate and/or modify the QDRO. S. Miller, J.P., Krausman, Luciano and Mastro, JJ., concur.